Citation Nr: 1824137	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO. 11-01 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and His Spouse


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1966.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran and his wife testified before the undersigned Veterans Law Judge during a May 2017 hearing. A transcript of that hearing is in the record.

The case was previously before the Board in September 2017 and remanded for additional development. The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1. Prior to November 6, 2017, the Veteran's bilateral hearing loss is assigned no worse than a Level I category for hearing in both ears

2. Beginning November 6, 2017, the Veteran's bilateral hearing loss is assigned a Level IV category for hearing in both ears.


CONCLUSIONS OF LAW

1. Prior to November 6, 2017, the criteria for a 10 percent disability rating for bilateral hearing loss have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 3.383, 3.385, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).

2. Beginning November 6, 2017, the criteria for a 10 percent disability rating, but no higher, for bilateral hearing loss have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 3.383, 3.385, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his hearing should receive a compensable disability rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999). 

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second. To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness. 38 C.F.R. § 4.85(h), Table VI. In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met. The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. These results are then charted on Table VI, or Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule. 38 C.F.R. § 4.85. An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.

Turning to the evidence of record, the Veteran was afforded a VA audiological examination in March 2006. The Veteran reported to the examiner that that he was a single engine repairman for helicopters. He reported having hazardous noise exposure in the military without the use of hearing protection. His exposure consisted of firearms, machine guns, helicopters, aircraft engines. Following service the Veteran had occupational noise exposure as a chemical plant operator, construction worker, tire repairman and firefighter. The Veteran stated that he had bilateral hearing loss and tinnitus 

On audiological examination, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
65
65
70
LEFT
20
20
65
60
65

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.

Pure tone threshold levels averaged 55 in the right ear and 53 in the left ear. Under Table VI, when considered with the Veteran's speech audiometry results, this corresponds to category I hearing loss in both ears. These categories correspond with a noncompensable disability rating under Table VII. 

In April 2006, the Veteran submitted private medical records from his ear, nose and throat (ENT) physician. Within these records there is a note from April 2005 that states that the Veteran's hearing thresholds were normal through 1000 Hertz (Hz) but at 1500Hz and above he does have thresholds in the 60 to 70 decibel (dB) range with discrimination scores of only 72 and 76 percent. Later that month, the Veteran returned to the ENT physician with his chemical plant pre-employment physical audiological examination results. These results showed at prior to his work at Dow he did have significant high frequency hearing loss. In February 2006, the Veteran showed the ENT physician an audiological examination performed while he was in service. The ENT physician commented that the military audiogram showed normal hearing in the right ear. However, the left ear indicated normal thresholds at 500Hz, 1000Hz, and 4000Hz. The 2000 cycle threshold is 70dB. The physician commented "[t]his does not make any sense because the 2000Hz is completely out of line with all the other thresholds." Since the Veteran reported to the ENT physician that he regularly stood on the flight line with a fire extinguisher immediately behind an aircraft, the ENT physician noted "I do not think that an individual with such tremendous loud noise exposure would have normal 4K thresholds. This makes me question the validity of the 12-13-65 audiogram." The Veteran's next audiogram of January 1969 shows that he does have bilateral high frequency sensorineural hearing loss. Specifically the 2000Hz threshold in the RE is normal in contrast to the ETS audiogram threshold of 70dB. Therefore, the Veteran's ENT physician opined "It is my impression that this [Veteran] left the military with a significant high frequency hearing loss as detected on his pre-employment physical ..." As a result in an October 2009 rating decision, the RO granted service connected for bilateral hearing loss based on equipoise. However, the Veteran was given a noncompensable disability rating.

In January 2017, VA medical records were added to the file. Of note is an August 2016 audiologist note stating that the Veteran's hearing has not changed since his last examination in 2008. The note states in pertinent part: 

Right ear: normal thresholds 250 to 500Hz sloping to a mild to essentially moderately severe sensorineural hearing loss. Fair speech discrimination that improves with increased volume. No rollover measured today. No significant shifts from 2008. 

Left Ear: normal thresholds 250 to 500Hz sloping to a mild to essentially moderately severe sensorineural hearing loss. Fair speech discrimination that improves with increased volume. No rollover measured today. No significant shifts from 2008.

The Veteran testified at a Board hearing in May 2017. During the hearing, the Veteran's wife testified on his behalf as the Veteran had a stroke in 2013 and could not speak well. The Veteran's representative noted that the Veteran's most recent VA audio examination took place in 2006 and the Veteran's wife testified that his hearing had become worse over the past ten years. The Veteran's wife also testified that she believed that the Veteran would be able to participate in a VA audiogram despite his stroke. During the hearing it was verified that the Veteran wears hearing aids and that he had his hearing aids were recently adjusted in 2017. 

Pursuant to the May 2017 remand, the Veteran was afforded a VA audiological examination in November 2017. On audiological examination, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
70
65
70
LEFT
25
35
70
65
65

Pure tone threshold levels averaged 60 in the right ear and 59 in the left ear. 

Due to the Veteran's aphasic condition, the examiner noted that the use of the word recognition scores (Maryland CNC) is not appropriate for this Veteran. His language difficulties, cognitive problems, inconsistent word recognition scores, etc., make combined use of puretone average and word recognition scores inappropriate. When an examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., Table VIA is used to determine category ratings for VA compensation purposes. 38 C.F.R. § 4.85(c)

Under Table VIA, considering the pure tone threshold levels averages only, the Veteran's hearing corresponds to category IV hearing loss in both ears. These categories correspond with a 10 percent disability rating under Table VII. 

As a result, the medical evidence, as detailed above, demonstrates the Veteran's hearing loss warrants the assignment of a 10 percent disability rating effective November 6, 2017 which is the date of the Veteran's latest VA audiological examination producing objective evidence of a compensable hearing loss for VA purposes. August 2016 VA audiologist records state that the Veteran's hearing had not changed since his last examination in 2008. In April 2008, the VA audiological record stated, "hearing screened and there has been no significant change in hearing since last evaluation in 2006." Since the Veteran had a VA audiological examination in March 2006 that objectively documented the Veteran's hearing was at a noncompensable category I for VA purposes, the most logical effective date for the 10 percent increase is November 6, 2017.

The discussion above reflects that the rating criteria are adequate for rating the Veteran's service-connected bilateral hearing loss. Thun v. Peake, 22 Vet. App. 111, 115 (2008). VA examinations have provided adequate descriptions of the functional effects of the Veteran's hearing loss. Martinak v. Nicholson, 21 Vet. App. 447 (2007). The Veteran's hearing loss disability has manifested in difficulty hearing or understanding speech and has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by hearing loss disabilities. The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were not demonstrated in this case, and as measured by both audiometric testing and speech recognition testing. Doucette v. Shulkin, 28 Vet. App. 366 (2017). With regard to functional impairment due to ringing in his ears, that is a symptom associated with tinnitus under DC 6260, for which service connection is in effect and the Veteran is receiving compensation.  

The Board is sympathetic to the Veteran's position that higher ratings are warranted for his service-connected bilateral hearing loss prior to November 6, 2017. However, the audiometric examination results, as compared to the rating criteria, do not warrant a compensable rating for the Veteran's service-connected bilateral hearing loss. Accordingly, the Board finds that the preponderance of the evidence weighs against the Veteran's increased rating claim. 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Thus, the benefit of the doubt doctrine is not for application.


ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss prior to November 6, 2017 is denied.

Entitlement to a 10 percent disability rating effective November 6, 2017, for bilateral hearing loss is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


